PER CURIAM.
This matter comes here on appeal by the Defendant from his conviction in the court below of the sale of a potent medicinal substance, valium, in violation of 22 M.R. S.A. § 2210. He alleges error in the denial by that court of his motion for a new trial, based upon newly discovered evidence, brought pursuant to Rule 33, M.R.Cr.P.
The Defendant was accorded a full evi-dentiary hearing in the court below. The denial of his motion was essentially a determination of fact. It was not clearly erroneous. State v. Sawyer, 314 A.2d 830, 834 (Me.1974).
The entry must be:
Appeal denied.
All Justices concur.